USCA4 Appeal: 22-6274      Doc: 15         Filed: 11/04/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6274


        JERARD STEVEN DAVIS,

                             Petitioner - Appellant,

                      v.

        NORTH CAROLINA ATTORNEY GENERAL,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:20-hc-02177-D)


        Submitted: August 23, 2022                                   Decided: November 4, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Karen Oakley, LAW OFFICE OF KAREN OAKLEY, LLC, Cincinnati, Ohio, for
        Appellant.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6274         Doc: 15      Filed: 11/04/2022      Pg: 2 of 2




        PER CURIAM:

               Jerard Steven Davis seeks to appeal the district court’s order dismissing his

        28 U.S.C. § 2254 petition as untimely and, alternatively, unexhausted. See Shinn v.

        Ramirez, 142 S. Ct. 1718, 1731-32 (2022) (discussing exhaustion requirement); Gonzalez

        v. Thaler, 565 U.S. 134, 148 & n.9 (2012) (explaining that § 2254 petitions are subject to

        one-year statute of limitations, running from latest of four commencement dates

        enumerated in 28 U.S.C. § 2244(d)(1)). The order is not appealable unless a circuit justice

        or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the petition states a debatable claim of the denial of a constitutional

        right. Gonzalez, 565 U.S. at 140-41 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Davis has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2